DETAILED ACTION
The present application has been made of the record and currently claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A directed to claims 1-14 and 16-19 in the reply filed on 10/27/2021 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0005, first line, “systems a ball joint” should be “systems is a ball joint”;
In paragraph 006, line 5, “four with” should be “with four”;
 In paragraph 0046, first line, “first clevis 110” should be “first clevis 100”;
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 16, and 19 are objected to because of the following informalities: 
In claim 1, the term “sealedly” should be “sealingly” and appears multiple times throughout the claim;
In claim 1, line 15, “a respective bore” should be “the respective bore”;
In claim 2, line 2, “one or apertures” should be “one or more apertures” based on paragraph 0017 where it discloses that the clevis includes “one or more apertures”;
In claim 16, line 16, “sealedly” should be “sealingly”; 
In claim 19, the term “sealedly” should be “sealingly” and appears multiple times throughout the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first side" and “the second side” in line 5 and “a first end” and “a second end” in line 2. 
It is unclear if “the first side” and “the second side” is referring to the “a first end” and “a second end”, respectfully, or if the terms are new limitations. Therefore, the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri et al. (U.S. Patent No. 11,085,565).
	Claim 1, Tajiri discloses:
A sealed joint assembly (see annotated Fig. 12 below) for transmitting high temperature and high pressure fluid between adjoining ducts, the joint assembly comprising: 
a gimbal ring (considered as 206 in Fig. 12) comprising at least one pair of overlapping struts (see annotated Fig. 12 below) extending circumferentially around a portion of the gimbal ring, and 
a set of bores (see annotated Fig. 11 and 12 below) circumferentially spaced about the gimbal ring; 
a first clevis (see annotated Fig. 12) comprising an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and 
at least two lobes (see annotated Fig. 12) integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring, and each lobe having a bore extending therethrough for alignment with a respective bore of the gimbal ring, said first clevis adapted to sealingly couple with a duct conveying high temperature and high pressure fluid (see Col. 1, Lines 13-15, where the duct assemblies are used with turbine assemblies; it is inherent that the duct transports high temperatures and pressure fluids); 
a second clevis (see annotated Fig. 12) comprising an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and 
at least two lobes integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring (it can be seen that the lobe extends radially and axially over a portion of the gimbal ring; see extension portion in annotated Fig. 12 
a bellows (considered as 212 in Fig. 12) having a first end and a second end (see annotated Fig. 12), said first end being sealingly coupled to the first clevis, and said second end being sealingly coupled to the second clevis (see Col. 10, Lines 65-67).

    PNG
    media_image1.png
    699
    579
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    835
    1203
    media_image2.png
    Greyscale


	Claim 3, Tajiri discloses:
The joint assembly according to claim 1, in which the bellows further includes a plurality of convolutions (considered as 214 in Fig. 12) positioned between said first and second ends (see annotated Figs. 11-12 above hereinafter).

	Claim 4, Tajiri discloses:
The joint assembly according to claim 1, in which the gimbal ring has a first end and a second end axially opposite to the first end, 
said gimbal ring further including a first region and a second region between which said pair of overlapping struts circumferentially extends, said pair of overlapping struts including a first strut and a second strut, 

wherein the second strut extends from the first side of the second region to the second side of the first region, and 
wherein the first and second struts are not connected at the location where the first and second struts overlap (see annotated Fig. 11 where the “hinges” are not connected to each other in the overlapping region).
	
	Claim 5, Tajiri discloses:
The joint assembly according to claim 4, in which the first strut is integrally formed with the first region and the second region, and wherein the second strut is integrally formed with the first region and the second region (see annotated Fig. 11).

	Claim 6, Tajiri discloses:
The joint assembly according to claim 1, further comprising a first pair of at least two pins (see annotated Fig. 12; for naming purposes, a “ring portion” is being referred to a “pin” in the claims), each pin extending through a bore of the gimbal ring and a respective bore of the first clevis, and a second pair of at least two pins, each pin extending through a bore of the gimbal ring and a respective bore of the second clevis.
In regards to a “pin,” the “pin” is being interpreted as “A slender, usually cylindrical piece of wood or metal for holding or fastening parts together” (see https://www.thefreedictionary.com/pin).

	Claim 7, Tajiri discloses:


	Claim 8, Tajiri discloses:
The joint assembly according to claim 1, in which the first clevis is constructed using additive manufacturing (see Col. 13, where the joint assembly can be utilized with 3D additive manufacturing).

Claim 9, Tajiri discloses: 
The joint assembly according to claim 1, in which the first clevis has an optimized geometry that is computationally generated based on one or more dimensional constraints (see Col. 13, Lines 27 – 36 where the gimbal ring assembly is optimized using finite element analysis, where it is inherent that finite element analysis is computationally generated using constraints or load specifications).
  
Claim 10, Tajiri discloses: 
The joint assembly according to claim 1, in which the gimbal ring has an optimized geometry that is computationally generated based on one or more dimensional constraints (see Col. 13, Lines 27 – 36 where the gimbal ring assembly is optimized using finite element analysis, where it is inherent that finite element analysis is computationally generated using constraints or load specifications). 
 
Claim 11, Tajiri discloses: 


Claim 12, Tajiri discloses: 
The joint assembly according to claim 1, in which the gimbal ring has an optimized topology that is computationally generated based on one or more load specifications (see Col. 13, Lines 27 – 36 where the gimbal ring assembly is optimized using finite element analysis, where it is inherent that finite element analysis is computationally generated using constraints or load specifications).

	Claim 13, Tajiri discloses:
The joint assembly according to claim 1, in which said annular shroud of the first clevis includes a distal section (see annotated Fig. 12) and a proximal section (see annotated Fig. 12) integrally formed with the distal section (see Col. 5, Lines 23 – 34, where “sealing rings” are welded to the bellows and provided at the “first and second supports”), 
wherein a portion of said distal section concentrically overlaps a portion of said proximal section to form an axially-extending slot (it is inherent that a slot would be formed between the distal end and proximal end because the distal end has an extension portion as shown in annotated Fig. 12), 
said axially-extending slot of the first clevis being adapted to receive the first end of the bellows.

	Claim 16, Tajiri discloses:
A method of manufacturing a sealed gimbal joint for transmitting high temperature and high pressure fluid between adjoining ducts, the method comprising: 
forming, by additive manufacturing (see Col. 13, where the joint assembly can be utilized with 3D additive manufacturing), a gimbal ring that includes at least one pair of overlapping struts (see annotated Fig. 11) extending circumferentially around a portion of the gimbal ring, said gimbal ring having a set of bores (see annotated Figs. 11-12) circumferentially spaced about the gimbal ring; 
forming, by additive manufacturing (see Col. 13, where the joint assembly can be utilized with 3D additive manufacturing), a first clevis (see annotated Fig. 12) that includes an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and 
at least two lobes (see annotated Fig. 12) integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring, and each lobe having a bore extending therethrough for alignment with a respective bore of the gimbal ring (see annotated Fig. 12); 
forming, by additive manufacturing (see Col. 13, where the joint assembly can be utilized with 3D additive manufacturing), a second clevis (see annotated Fig. 12) that includes an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and 
at least two lobes (see annotated Fig. 12) integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring, and each lobe having a bore extending therethrough for alignment with a respective bore of the gimbal ring (see annotated Fig. 12); and 

It is inherent that one of ordinary skill in the art would be required to follow out these steps of the claimed invention. 

	In regards to claim 17, Tajiri further discloses:
The method according to claim 16, further comprising: 5 of 7App. No. 16/442,541 Response to Restriction Requirement 
aligning the bores of the at least two lobes of the first clevis with a first pair of bores of the set of bores of the gimbal ring; 
aligning the bores of the at least two lobes of the second clevis with a second pair of bores of the set of bores of the gimbal ring; and 
inserting a set of pins (for naming purposes, a “ring portion” is being referred to a “pin” in the claims; see annotated Fig. 12) through each respective aligned pair of bore holes, to rigidly couple the first and second clevises to the gimbal ring (see Col. 10, Lines 58-60 where the “hinges” are mounted, which inherently means inserted, on the gimbal ring; see Col. 11, Lines 4-6, where the “hinges” are inserted into the lobes; see Col. 11, Lines 17-18, where the “hinge” comprises an “upper ring portion” and “lower ring portion” which are considered the “pin”; see note below).
In regards to a “pin,” the “pin” is being interpreted as “A slender, usually cylindrical piece of wood or metal for holding or fastening parts together” (see https://www.thefreedictionary.com/pin).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri as applied to claim 1 above.
	In regards to claim 2, Tajiri discloses the joint assembly according to claim 1, in the embodiment shown in annotated Figs. 11 and 12, but does not disclose the lobe comprising one or more apertures. 
However, in the embodiment as shown in Figs. 6 and 8, Tajiri discloses that a clevis comprising at least one lobe (considered as 132 in Fig. 6) comprises one or more apertures (see Fig. 8) that form a shear web (see Fig. 8 where the multiple apertures produce a web).
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the lobe of the embodiment in Figs. 11-12 with apertures to produce a web based on the teachings of Tajiri that providing the lobe with apertures provide the benefit to reduce weight (see Col. 8, Lines 21 – 24 where the cavities are provided to reduce system weight) of the system and provide access and removal capabilities of excess metal powder from the additive building process (see Col. 8, Lines 26-28). 

In regards to claim 19, Tajiri discloses:
A sealed joint assembly for transmitting high temperature and high pressure fluid between adjoining ducts, the joint assembly comprising: 
a gimbal ring; 
a first clevis comprising an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and at least two lobes integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring, and 
wherein each lobe includes one or more gaps to produce a shear web of interconnected trusses extending across the lobe; 
a second clevis comprising an annular shroud adapted for positioning concentrically within a portion of the gimbal ring, and at least two lobes integrally formed with the shroud, each lobe extending radially outward and axially over a portion of the gimbal ring, and 
a bellows having a first end and a second end, said first end being sealingly coupled to the first clevis, and said second end being sealingly coupled to the second clevis, 
but does not disclose each lobe includes one or more gaps to produce a shear web of interconnected trusses extending across the lobe of the first and second clevis.  
However, in the embodiment as shown in Figs. 6 and 8, Tajiri discloses that a clevis comprising at least one lobe (considered as 132 in Fig. 6) comprises one or more apertures (see Fig. 8) that form a shear web (see Fig. 8 where the multiple apertures produce a web).
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the lobe of the embodiment in Figs. 11-12 with apertures to produce a web based on the teachings of Tajiri that providing the lobe with apertures provide the benefit to reduce weight (see Col. 8, Lines 21 – 24 where the cavities are provided to reduce system . 

Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corll et al. (U.S. PGPub No. 2021/0190246) discloses a similar invention to Tajiri. 
Christianson et al (U.S. Patent No. 7,040,666) discloses a gimbal joint comprising slots to house the bellows. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679